DETAILED ACTION
This is responsive to the amendment filed 2/26/21. Claims 1-5, 7-9, and 11-21 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.   Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 - 5, 7- 9 and 11 - 21 are objected to because of the following informalities:  
In numerous claims, applicant in correctly uses the present participle verb forms (i..e, being, having) instead of the present verb forms (i.e., are, have).   For example, in claim 3, applicant recites “wherein each of the plurality of short straps having a length of thirty-two inches.”  Applicant should recite --wherein each of the plurality of short straps have a length of thirty-two inches--.  Similar issues persist throughout the claims. 
In claim 12, delete “claim 1” and insert --claim 11--.
Regarding claims 16, 17, and 21, applicant recites that each of the plurality of short straps are 12 inches away from the left and right side of the curtain.  This arrangement does not seem possible, based on applicant’s disclosure (i.e., one strap is oriented toward the right side of the curtain while the 
In claim 21:
In line 18, “strap” should be written as --straps--
In line 21, “shorts” should be written as --short--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1 - 5, 7, 8, and 11 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 9,468,342) in view of Chang (US 2008/0295240) and Baines (CA 2769902).
Regarding claim 1, Kelly discloses a shower curtains safety apparatus for increasing safety in a shower, consisting of: a curtain rod (50), one or more mounting brackets coupled to a wall by a first coupling device (col. 4, ln. 13-15), a shower curtain (10) with a top, a bottom, a shower side (interior), a left side, and a right side (fig. 2) wherein a plurality of eyelets (40) are coupled near the top of the shower curtain, a plurality of curtain holders (60), each securely coupled to a respective one of the plurality of eyelets and each securely coupled to the curtain rod, a plurality of short straps (30) and one or more long straps (see annotated figure below) which are coupled to the shower side (col. 2, ln. 5-7) of the curtain by a second coupling device (col. 2, ln. 40-42), the one or more long straps being configured between the short straps.  

Kelly does not explicitly provide that the plurality of curtain holders are ‘c-clamps’, appearing instead to show rings.  Attention is turned to   Baines which teaches a shower curtain holder (10) which is a ‘C-clamp’  (note that for the purposes of this action, the oblong, irregular shape of Baines is equivalent to applicant’s holder and is considered to be a ‘C-clamp’). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the C-clamps of Baines in the device of Kelly for enhanced sliding along the rod and for easy removal (note the hinge 30). Under the proposed modification, the holders are removably secured to the curtain and rod. 



    PNG
    media_image1.png
    638
    791
    media_image1.png
    Greyscale

Regarding claim 2, Kelly as modified shows all of the instant invention as discussed above, and further provides each of short straps each have a middle portion on a first side and an opening (20) ‘in’ the middle portion of the first side for grabbing by a user (insofar as applicant’s discontinuous connection constitutes and “opening in”)(see annotated figure above). But Kelly appears to show that one of the plurality of short straps (right hand strap) has two openings.  However, Kelly discloses that the openings (20) may be evenly distributed or randomly distributed (col. 2, ln. 38-40), that the curtain may be entirely covered by a plurality of the openings at a dense or wide spacing (col. 3, ln. 8-10), or that they may be positioned to prevent children from climbing the enclosure (co. 2, ln. 58- 65). Thus, Kelly recognizes that the precise number and position of openings is a design consideration left to the ordinary artisan.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have removed one of the openings of the right sided short strap, in order to prevent unauthorized or improper use of the straps. 
Regarding claim 3, Kelly as modified shows all of the instant invention as discussed above, but does not specify that the short straps are 32 inches long.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferably, and provides other exemplary dimensions (see para. [0024]). Thus, it would have been obvious to the ordinary artisan to appropriately size the straps relative to the size of the curtain so that they are appropriately positioned for a user to grab. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 4, Kelly as modified shows all of the instant invention as discussed above, but does not specify that the long strap is 31 inches long.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferably, and provides other exemplary dimensions (see para. [0023]). Thus, it would have been obvious to the ordinary artisan to appropriately size the straps relative to the size of the curtain so that they are appropriately positioned for a user to grab. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Regarding claim 5, Kelly as modified shows all of the instant invention as discussed above, and further provides that each of the eyelets are reinforced with grommets (col. 3, ln. 21-22). 
Regarding claims 7 - 8, Kelly in view of Baines shows all of the instant invention as discussed above, and further provides that the C-clamps have a diameter and a length (see annotated figure below), but do not specify 1.25 and 3 inches, respectively. However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0020]). Thus, it would have been obvious to the ordinary artisan to appropriately size holders relative to the rod and curtain so that they are can effectively support the curtain and a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

    PNG
    media_image2.png
    365
    340
    media_image2.png
    Greyscale

Regarding claims 11 and 12, Kelly as modified by Chang shows all of the instant invention as discussed above, and Chang further shows that the mounting brackets have a rod insert (12) which is a screw coupling (121). 
Regarding claim 13, Kelly as modified shows all of the instant invention as discussed above and further shows that the first coupling device is a screw (col. 4, ln. 14, note: “screwed.”)
Regarding claim 14, Kelly as modified shows all of the instant invention as discussed above and further shows that the second coupling device is sewing thread (col. 2, ln. 41, note “sewn,” necessitating thread). 
Regarding claim 15, Kelly as modified shows all of the instant invention as discussed above, but does not specifically show that the rod (50) has a diameter of .75 inches.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0018]). Thus, it would have been obvious to the ordinary artisan to appropriately size the rod relative to the holders and the curtain so that they are appropriately supported. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Regarding claims 16 and 17, Kelly as modified shows all of the instant invention as discussed above, but does not specifically state that the one of the short straps is located 12 inches from the left side and the other is located 12 inches from the right side of the shower curtain, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0026]). Thus, it would have been obvious to the ordinary artisan to appropriately position the short straps relative to the left and right sides of the shower curtain so that they may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 18, Kelly as modified shows all of the instant invention as discussed above, but does not specifically state that each of the long straps are located 12 inches from the short straps, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0027]). Thus, it would have been obvious to the ordinary artisan to appropriately position the long strap relative to the short straps curtain so that it may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claims 19 and 20, Kelly as modified shows all of the instant invention as discussed above, but does not show that the short straps are 24 inches from the top and bottom of the shower curtain, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to these dimensions and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0024]-[0025]). Thus, it would have been obvious to the ordinary artisan to appropriately position the short straps relative to the top and bottom of curtain so that it may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Chang, and Baines, as applied to claim 1, in view of Bathurst (US 2008/0184479). 
Regarding claim 9, Kelly as modified by Baines shows all of the instant invention as discussed above, but does not show that the holders are made of anodized aluminum. Attention is turned to Bathurst which teaches that it is known to make shower curtain components from anodized aluminum (para. [0029]).  It would have been obvious to the ordinary artisan to make the curtain holders of Kelly as modified from anodized aluminum since that is known to be a corrosion resistant material for a bathroom environment. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Chang, Baines, and Bathurst.
Regarding claim 21, Kelly discloses a shower curtain safety apparatus for increasing safety in a shower, consisting of: one or more mounting brackets coupled to a wall by a first coupling device which is a screw (note: “screwed,” col. 4, ln. 13-15), a curtain rod (50) securely coupled to each of the one or more mounting brackets, a shower curtain (10) with a top, a bottom, a shower side (interior), a left side, and a right side (fig. 2) wherein a plurality of reinforced eyelets (40)(col. 3, ln. 42) are coupled near the top of the shower curtain, a plurality of curtain holders (60), each securely coupled to a respective one of the plurality of eyelets and each securely coupled to the curtain rod, a plurality of short straps (30) and one or more long straps (see annotated figure above) which are coupled to the shower side (col. 2, ln. 5-7) of the curtain by a second coupling device which is a sewing thread (note “sewn,” necessitating thread,  col. 2, ln. 40-42), the one or more long straps being configured between the short straps, each of short straps each have a middle portion on a first side and an opening (20) ‘in’ the middle portion of the first side for grabbing by a user (insofar as applicant’s discontinuous connection constitutes and “opening in”)(see annotated figure above). 
But Kelly appears to show that one of the plurality of short straps (right hand strap) has two openings.  However, Kelly discloses that the openings (20) may be evenly distributed or randomly distributed (col. 2, ln. 38-40), that the curtain may be entirely covered by a plurality of the openings at a dense or wide spacing (col. 3, ln. 8-10), or that they may be positioned to prevent children from climbing the enclosure (co. 2, ln. 58- 65). Thus, Kelly recognizes that the precise number and position of openings is a design consideration left to the ordinary artisan.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have removed one of the openings of the right sided short strap, in order to prevent unauthorized or improper use of the straps. 
Kelly does not specifically show that the rod (50) has a diameter of .75 inches.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0018]). Thus, it would have been obvious to the ordinary artisan to appropriately size the rod relative to the holders and the curtain so that they are appropriately supported. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Kelly does not specify that the short straps are 32 inches long.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferably, and provides other exemplary dimensions (see para. [0024]). Thus, it would have been obvious to the ordinary artisan to appropriately size the straps relative to the size of the curtain so that they are appropriately positioned for a user to grab. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Kelly does not specify that the one or more long straps are 31 inches long.  However, applicant does not provide any criticality to this dimension and indicates that it is merely preferably, and provides other exemplary dimensions (see para. [0023]). Thus, it would have been obvious to the ordinary artisan to appropriately size the straps relative to the size of the curtain so that they are appropriately positioned for a user to grab. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Kelly does not specifically state that the one of the short straps is located 12 inches from the left side and the other is located 12 inches from the right side of the shower curtain, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0026]). Thus, it would have been obvious to the ordinary artisan to appropriately position the short straps relative to the left and right sides of the shower curtain so that they may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Kelly does not specifically state that each of the long straps are located 12 inches from the short straps, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0027]). Thus, it would have been obvious to the ordinary artisan to appropriately position the long strap relative to the short straps curtain so that it may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Kelly does not show that the short straps are 24 inches from the top and bottom of the shower curtain, but Kelly does stipulate that the straps can be located evenly or randomly over the surface of the curtain (col. 2, ln. 38-40). However, applicant does not provide any criticality to these dimensions and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0024]-[0025]). Thus, it would have been obvious to the ordinary artisan to appropriately position the short straps relative to the top and bottom of curtain so that it may be accessed by a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). It has also been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Kelly does not explicitly provide that that the curtain rod is removably and securely coupled to each of the one or more mounting brackets, and also does not provide the rod insert which is a screw coupling. Attention is turned to Chang which teaches a shower curtain rod (41) with a mounting  bracket (1) which is coupled to the wall by a first coupling device (11)(fig. 3), the mounting bracket and the rod being securely and removably coupled (see fig. 3, threaded connection between 2, 3, 12). Chang further shows that the mounting brackets have a rod insert (12) which is a screw coupling (121).  It would have been obvious to one having ordinary skill in the art to enable removable attachment of the rod to the bracket so that the bracket does not need to uninstalled in the case that a user wants to replace the rod or curtain. 
Kelly does not explicitly provide that the plurality of curtain holders are ‘c-clamps’, appearing instead to show rings.  Attention is turned to   Baines which teaches a shower curtain holder (10) which is a ‘C-clamp’ (note that for the purposes of this action, the oblong, irregular shape of Baines is equivalent to applicant’s holder and is considered to be a ‘C-clamp’). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the C-clamps of Baines in the device of Kelly for enhanced sliding along the rod and for easy removal (note the hinge 30). Under the proposed modification, the holders are removably secured to the curtain and rod. 
Kelly in view of Baines shows all of the instant invention as discussed above, and further provides that the C-clamps have a diameter and a length (see annotated figure above), but do not specify 1.25 and 3 inches, respectively. However, applicant does not provide any criticality to this dimension and indicates that it is merely preferable, and provides other exemplary dimensions (see para. [0020]). Thus, it would have been obvious to the ordinary artisan to appropriately size holders relative to the rod and curtain so that they are can effectively support the curtain and a user. The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Kelly as modified by Baines shows all of the instant invention as discussed above, but does not show that the holders are made of anodized aluminum. Attention is turned to Bathurst which teaches that it is known to make shower curtain components from anodized aluminum (para. [0029]).  It would have been obvious to the ordinary artisan to make the curtain holders of Kelly as modified from anodized aluminum since that is known to be a corrosion resistant material for a bathroom environment. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07 
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754